VANCLIFF, C.
On the twenty-fourth day of January, 1889, it was ordered by the court that in this cause appellant be allowed thirty days to file brief, respondent ten days to answer, and appellant five days to reply; and on the twenty-fifth day of March following the court ordered the submission of the cause. But no brief or points and authorities have been filed by either party. We therefore advise that the judgment and order appealed from be affirmed.
We concur: Foote, C.; Hayne, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment and order appealed from are affirmed.